Citation Nr: 0203097	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  00-09 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
fracture to the right lower leg.  

2.  Entitlement to service connection for the residuals of an 
injury to the right ankle.  

3.  Entitlement to service connection for residuals of 
exposure to oil fire smoke, claimed as Gulf War Syndrome.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran served in the reserves and National Guard.  He 
had a period of active military service during the Persian 
Gulf War which extended from November 1990 to August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision denied the veteran's 
claims for service connection.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has consistently failed to provide 
information requested by the RO.

3.  The veteran failed to report to scheduled VA examinations 
and hearings.  

4.  The medical evidence of record does not show that the 
veteran has any of the disabilities for which he is claiming 
service connection.  


CONCLUSIONS OF LAW

1.  The veteran does not have a right ankle or right leg 
disability that was incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2001).  

2.  A disability as a result of exposure to oil fumes was not 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. §§  
3.303, 3.317 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA),  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).    See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the veteran in his 
claim and to provide the veteran notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)(2002)).

The Board finds that remand or additional development is not 
required in the present case.  The appellant has been 
notified on numerous occasions as to the evidence needed to 
support the claim.  VA has copies of the veteran's service 
medical records.  The veteran has also been scheduled for VA 
medical examinations and a hearing before a member of the 
Board at the RO.  The veteran has failed to report for the 
scheduled examinations and the hearing.  With respect to the 
issue involving service connection for what is commonly 
referred to as "Gulf War Syndrome," the RO has asked the 
veteran to specify what exact disabilities, signs and/or 
symptoms he is claiming as a residual of his exposure to oil 
fumes during his active service in Southwest Asia.  The 
veteran has failed to provide the requested information.  As 
such, remand is not necessary, and the Board can now proceed 
with review of the issues on appeal.  

II.  Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2001).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2001).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(2001); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

38 C.F.R. § 3.317 provides for compensation for certain 
disabilities due to undiagnosed illnesses.  This section of 
the regulations applies to veterans who served in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  The regulations are one of the methods to establish 
service connection for what is commonly referred to as 
"Persian Gulf War Syndrome" and specifically addresses 
disabilities which defy diagnosis yet have discernable 
objective indications of chronic disability as manifested by 
a number of signs and symptoms.  38 C.F.R. § 3.317 (2001).  

As noted above, the veteran served in the reserves and 
National Guard.  He had a period of active military service 
during the Persian Gulf War which extended from November 1990 
to August 1991.  A DD 215 is of record and reveals that the 
veteran was awarded the Southwest Asia Service Medal.  This 
confirms that the veteran served in the Southwest Asia 
theater of operations during the Persian Gulf War.  

The veteran submitted copies of some of his service medical 
records for his period of active service during the Persian 
Gulf War.  These records reveal that in April 1991 the 
veteran sustained a fracture to his right fibula.  The Board 
notes that this injury is described as being to the right 
ankle or the right lower leg.  While the descriptions vary, 
it is clear from the service medical records that there was 
only one injury to the right ankle area during service.  A 
service medical record dated July 1991 notes that the veteran 
"was exposed to oil fumes while on tour in SWA [Southwest 
Asia] 1 March 1991 to 31 March 1991."  This record simply 
notes the veteran's exposure to oil fumes, but does not 
indicate that there was any disability caused from the 
exposure.  

In December 1998, the veteran filed his claim for service 
connection.  The veteran mentioned his right ankle, right 
leg, and "Persian Gulf Syndrome."  In February 1999 the RO 
contacted the veteran by letter at the address he indicated 
in his December 1998 claim.  The RO specifically requested 
that the veteran "specify what Gulf War conditions you are 
seeking service connection for."  The RO also requested that 
the veteran provide information showing any current 
disability, or continuing treatment, related to his right 
ankle.  

In November 1999, the RO again contacted the veteran by 
letter.  The RO informed the veteran that "Gulf War 
Syndrome" is not a disability, and requested that he provide 
information related to specific disabilities, signs, and /or 
symptoms which he was claiming service connection for as a 
result of his service in Southwest Asia.  In December 1999, 
the veteran replied in writing.   The veteran indicated a new 
mailing address.  He also stated that he filed his claim in 
December 1991 "with 29 pages of SMRs, and raising my Persian 
Gulf injuries.  I will obtain additional private doctor's 
reports and letters of support."  At this point the Board 
notes that the veteran still failed to provide information 
requested by the RO.  Specifically, the RO had twice 
requested that the veteran specifically indicate what 
disabilities and symptoms he was claiming as part of his 
alleged "Persian Gulf Syndrome."  

The veteran failed to provide any additional information or 
evidence and the RO denied the claims to service connection 
in March 2000.  In March 2000, the veteran filed his notice 
of disagreement (NOD).  In April 2000, the RO provided the 
veteran a statement of the case (SOC).  In May 2000, the 
veteran filed his substantive appeal on a VA Form 9.  He 
stated that "I seek a service connected compensable rating 
for my residuals broken right lower leg, my residuals of 
injury right ankle and my Gulf War syndrome including 
exposure to oil smoke."  On this form, the veteran also 
requested a hearing before a Member of the Board at the local 
VA office (Travel Board hearing).  The Board notes again that 
the veteran referred to Gulf War syndrome in a generic manner 
and failed to specify any disability or symptom related to 
his Southwest Asia service or his exposure to oil smoke.  

In February 2001, the veteran informed the RO of his new 
address and in May 2001 the RO contacted the veteran by 
letter at this address.  The RO informed the veteran about 
the enactment of the VCAA.  The RO also requested that the 
veteran provide information about medical evidence showing 
any residual right leg/right ankle disability.  The RO again 
requested that the veteran identify specific symptoms he was 
alleging as part of his Gulf War syndrome claim.  A copy of 
this letter was also forwarded to the veteran's 
representative.  

In April 2001, the RO obtained additional service medical 
records.  These records reveal that the veteran continued to 
serve as a member of the reserves subsequent to 1991.  
Contained in these records is an October 1996 examination 
report from when the veteran enlisted in the Air Force 
reserve.  On the report of medical history, the only 
abnormality indicated by the veteran was a history of having 
a broken bone.  The examining physician's note was "broken 
right fibula, sustained while playing sports, 1991, treated 
with a cast, NCNS [no complications, no sequela]."  The 
accompanying examination report reveals that the veteran's 
feet and lower extremities were "normal" with no 
abnormalities noted by the examining physician.  In July 
1999, another service department examination of the veteran 
was conducted.  The results are the same as the 1996 
examination.  Specifically, the veteran's history of fracture 
to the right fibula was noted, but no residual disability was 
indicated, with the physician's evaluation being that the 
veteran's lower extremities were "normal."  The Board also 
notes that there is no indication in these examination 
reports that the veteran reported or suffered from any 
symptoms of an undiagnosed illness or any residual of 
exposure to oil fumes.  

The veteran was scheduled for VA examinations for his claimed 
disabilities in June 2001.  A copy of the letter notifying 
the veteran of the scheduled examinations is of record in the 
claims file.  The veteran failed to report for the scheduled 
examinations.  The veteran was scheduled for a Travel Board 
hearing in February 2002.  He was notified of the scheduled 
hearing by a letter dated December 2001.  The veteran failed 
to report to the scheduled hearing.  

Under the applicable criteria, when entitlement or continued 
entitlement to a benefit, such as an original claim for 
service connection, cannot be established or confirmed 
without a current VA examination or re-examination and a 
claimant, without good cause, fails to report for such 
examination, or re-examination, the claim shall be rated 
based on the evidence of record.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655(a) & (b) (2001).  "[T]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board notes that 
the veteran changes addresses fairly frequently, but that the 
VA RO has always provided notification to him at his last 
known address.  The veteran simply stopped communicating with 
VA February 2001.  

In the present case there is no evidence of any current 
disability.  The service medical records do reveal that the 
veteran suffered a fracture of the right fibula in April 1991 
while on active duty.  However, this injury was treated and 
the veteran's injury apparently healed without any residual 
disability.  The veteran has failed to report for scheduled 
VA examinations and hearings.  However, service department 
examination reports dated in 1996 and 1999 reveal that the 
veteran's lower extremities are normal and that there is no 
residual disability from the 1991 fibula fracture.  

With respect to the veteran's claim for "Gulf War 
syndrome," there is evidence that the veteran was exposed to 
oil fumes during active service in Southwest Asia.  However, 
there is absolutely no evidence of any disability resulting 
from this exposure.  The RO has requested on several 
occasions that the veteran specify what disabilities and/or 
symptoms he alleges he developed from this oil fume exposure.  
However, the veteran has never seen fit to provide the 
requested information.  Moreover, subsequent service 
department examinations show that he veteran was fit for 
reserve duty, which strongly counters any assertion of Gulf 
War syndrome disability.  

The preponderance of the evidence is against the veteran's 
claims.  The evidence of record reveals that the veteran does 
not have the disabilities he claimed service connection for.  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim." Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  With no evidence of 
any current disability, the veteran's claims for service 
connection must be denied.  Degmetich v. Brown, 104 F.3d 1328 
(1997); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in a case 
where the law is dispositive of the claim, the claim should 
be denied because of lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

Service connection for the residuals of a fracture to the 
right lower leg is denied.  

Service connection for the residuals of an injury to the 
right ankle is denied.  

Service connection for residuals of exposure to oil fire 
smoke is denied. 



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

